DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending in this application.

Claim Objections
Claim 8 is objected to because of the following informalities:  
The structures in claim 8 are partially illegible.  Particularly compounds 2 and 3 at line 2; compound 3 at line 3; etc.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-11, 12-13, and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a compound of formula (I) as antiviral agent against Ebolavirus; and a method for treating a patient with infection caused by Ebolavirus by administering a therapeutically effective amount of a , does not reasonably provide enablement for a compound of formula (I) as antiviral agent for the treatment of all types of viral infections generally; or a method for treating a patient with viral infection generally; or a method for treating a patient with an infection generally.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Liebel-Flarsheim Co. v. Medrad, Inc. 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
In evaluating the enablement question, several factors are to be considered.  Note In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546.  The factors include: 1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working 
The instant claims 10-11 are drawn to ‘compound of formula (I) as an antiviral agent’.  When a compound of composition claim is limited by a particular use, enablement of that claim should be evaluated based on that limitation.  See In re Vaeck, 947 F.2d 488, 495, 20 USPQ2d 1438, 1444 (Fed. Cir. 1991).  See MPEP § 2164.01(c).
The instant claims 12-13 are drawn to ‘a method for treating a patient with a viral infection comprising administering a therapeutically effective amount of a compound of formula (I)’; and claims 16-20 are directed to ‘a method for treating a patient with an infection, comprising administering a therapeutically effective amount of a compound of formula (I)’.  The instant claims are directed to ‘treatment of an infection’ and ‘treatment of a viral infection’ generally.  The instant claims appear to be a 'reach through' claim. Reach through claims, in general have a format drawn to mechanistic, receptor binding or enzymatic functionality and thereby reach through any or all diseases, disorders or conditions, for which they lack written description and enabling disclosure in the specification thereby requiring undue experimentation for one of skill in the art to practice the invention.
Next, instant claims encompass a compound of formula (I) wherein the definitions of the variables includes terms such as alkyl, heteroalkyl, heterocyclyl, aryl, etc., and corresponding pharmaceutically acceptable salts, or a pharmaceutical composition comprising a compound of formula (I) and a diluent, excipient or carrier.  The instant claims include many generic variants of the compound represented by formula (I), for example, acid addition salts of mineral acids, 
The specification at pages 47-49 provides discussion of mechanisms and/or pathways of infections and further, activity against Ebolavirus infection and cellular endosomal acidification is provided in Table 1, paragraph [0106] at pages 50-51.  There is nothing in the specification or in the state of the art to show that the compound of formula (I) of the present invention has therapeutic activity against all types of infections and/or all types of viral infections.  Further, there is nothing in the disclosure regarding how the data provided in specification may be extrapolated to the treatment of all types of infections encompassed by the instant claims.
The scope of instant claims is not adequately enabled solely based on the data related to activity of a select number of representative compounds within formula (I) against Ebolavirus provided in the specification in Table 1 (pages 50-51).  The scope of instant claims 16-18 includes ‘treatment of an infection’, which includes all types of bacterial infections, viral infections, fungal infections, etc.
The diagnosis of each of the disease is generally suggested by medical history and reports of endoscopy, cytology, X-ray, biopsy, etc. depending on the symptoms, signs and complications, which is essential to establish the dosage regimen for appropriate treatment or prevention.  The disclosure does not provide any guidance towards the dosage regimen required to facilitate the method of treatment and/or prevention of the infections encompassed by instant claims, nor indicate competent technical references in the appropriate methods.
It is inconceivable as to how the entire genus of compounds represented by structural formula (I) of instant invention are useful in ‘a method for treating an infection in a patient’ or ‘method for treating viral infection in a patient’.  The instant claims include method of treating 
The diagnosis of each of the disease is generally suggested by medical history and reports of endoscopy, cytology, X-ray, biopsy, etc. depending on the symptoms, signs and complications, which is essential to establish the dosage regimen for appropriate treatment.  The disclosure does not provide any guidance towards the dosage regimen required to facilitate the treatment of all types of infections encompassed within the scope of instant claims, nor indicate competent technical references in the appropriate methods.
Applicants have not provided any competent evidence or disclosed tests that are highly predictive for the pharmaceutical use of the instant compounds.  Pharmacological activity in general is a very unpredictable area.  Note that in cases involving physiological activity such as the instant case, “the scope of enablement obviously varies inversely with the degree of In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
There is no evidence of record, which would enable the skilled artisan in the identification of the subjects that have the potential of becoming afflicted with the disease(s) or disorder(s) claimed herein.
(Only a few of the diseases or disorders within the scope of instant claim are discussed here to make the point of an insufficient disclosure, it does not definitely mean that the other diseases meet the enablement requirements).
Thus, factors such as “sufficient working examples”, “the level of skill in the art” and “predictability”, etc. have been demonstrated to be sufficiently lacking in the use of the invention.  In view of the breadth of the claim, the chemical nature of the invention, the unpredictability of ligand-receptor interactions in general, and the lack of working examples regarding the activity of the claimed compounds, one having ordinary skill in the art would have to undergo an undue amount of experimentation to use the invention commensurate in scope with the claims.

Claims 14, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The specification fails to enable the preparation of ‘a drug conjugate comprising a compound of formula (I)’ (claim 14); and ‘a pharmaceutical composition comprising 1’ or ‘nanoparticle2’ comprising the compound of formula (I).  The instant claim recites that ‘drug conjugate comprising one or more compounds of formula (I)’, however, there is no description or structural representation of such drug conjugates with the compound of formula (I).  The specification at page 16, paragraph [0024] provides that ‘the conjugate confers cell-type or tissue type targeting or the conjugate targets another pathway that synergizes the action of disclosed compounds’; and paragraph [0025] provides that ‘present invention relates to a pharmaceutical composition comprising nanoparticles of one or more disclosed compounds’.  However, there is no explanation of any of the ‘drug conjugates formed with a compound of formula (I)’ or ‘nanoparticle of a compound of formula (I)’; and/or illustration or demonstration of the activity or action provided in above paragraph.
Explaining what is meant by "undue experimentation," the Federal Circuit has stated that:
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).

In view of the lack of direction provided in the specification regarding starting materials, the lack of working examples and the general unpredictability of chemical reactions, it would .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The following reasons apply:
In claims 1 and 16, in the definition of R1, the terms “heteroalkyl”, “heteroalkenyl”, “heteralkynyl” are not understood. It is not clear what these terms represent.  The specification does not provide any explanation for these terms.  Further, the definition of R1, includes “heterocycll” (appears to be typographical error for ‘heterocyclyl’) and “cycloheteroalkyl”, both of which appear to represent the same.  The specification provides definitions of ‘heterocyclic’, ‘heterocycle’ (see paragraph [0048] at page 20) and ‘heterocycloalkyl’ (see paragraph [0051] at page 21).  The terms in claims are worded differently from those described in the specification.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See all occurrences) throughout the claims.  The rejection is applicable to all these occurrences within claims 11 and 20.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by STN Registry RN 1222800-74-9 (13 May 2010).  The instant claims read on reference disclosed compound, see the compound RN 1222800-74-9 (structure depicted below for convenience) in the enclosed copy of STN Registry search report.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claim(s) 1, 2, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by STN Registry RN 340827-04-5 (13 June 2001).  The instant claims read on reference disclosed compound, see the compound RN 340827-04-5 (structure depicted below for convenience) in the enclosed copy of STN Registry search report.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Claim(s) 1-13, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Zhang et al., US 2021/0060042 (published March 2, 2021; effective filing date: August 26, 2019).  The instant claims read on reference disclosed compounds, see the structural formula (I) at page 2 and the corresponding species, including the compounds disclosed at pages .

    PNG
    media_image3.png
    168
    219
    media_image3.png
    Greyscale
	
    PNG
    media_image4.png
    162
    216
    media_image4.png
    Greyscale
	
    PNG
    media_image5.png
    169
    227
    media_image5.png
    Greyscale

Note:	The instant application is a continuation-in-part of S.No. 16/982,354 and the claims are not fully supported by the disclosure of the parent application.  Accordingly, the effective filing date of instant application is April 6, 2021.

Claim(s) 1-4, and 7-20 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Davisson et al., WO 2019/182947 (published September 26, 2019; effective filing date: March 19, 2018).  The instant claims read on reference disclosed compounds, see the structural formula (I) at page 2, and the corresponding species disclosed at page 8, and the species of the examples.  The reference teaches that ‘the invention relates to a drug conjugate’ (see paragraph [0020] at page 9), and ‘a pharmaceutical composition comprising nanoparticles of the disclosed compounds’ (see paragraph [0021] at page 9).  The reference disclosed compounds are taught to be useful as antiviral agents, see for example, paragraphs [0016] and [0017] at page 9.
Note:	The instant application is a continuation-in-part of S.No. 16/982,354 and the claims are not fully supported by the disclosure of the parent application.  Accordingly, the effective filing date of instant application is April 6, 2021.

Claim(s) 1-4, 7-13, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindstrom et al. (ChemMedChem 2018).  The reference discloses diphyllin (compound 2a) and derivatives thereof, see the compounds 1e, 2a to 2i, and 3a to 3h in Table 1 at page 2666.  The reference discloses that the disclosed diphyllin compounds are potent inhibitors of V-ATPase and EBOV infection. The reference concludes that ‘the activities of the derivatives against filovirus cell entry and endosomal acidification were paralleled by the activity against V-ATPase containing vesicles.  Together these data are consistent with a mechanism of blocking viral infection that involves inhibition of V-ATPase’ (see page 2669).  Accordingly, the reference teaches the compounds that fall within the genus of formula (I), (II) and (III) of instant claims; as well as the species recited in claim 8; and teaches the antiviral activity of the compounds against Ebola virus.
Note:	Applicant’s priority claim based on prior applications: S.No. 16/982,354 filed on September 18, 2020; and U.S. Provisional Application S.No. 62/644,637 filed on March 19, 2018 are acknowledged.  Applicant cannot, however, rely on the priority benefit to overcome the above rejection.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application(s), fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Accordingly, the effective filing date for instant claims is April 6, 2021.

Claim(s) 1-4, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al., U.S. Patent No. 4,486,445.  The reference teaches compounds that are structurally identical and/or analogous to the compounds of instant claims.  See compounds 10 and 11 (structures depicted below for convenience) at col. 7-8.  The compounds are disclosed to be useful in the synthesis of insecticidal and antiviral agents, see col. 4-14.

    PNG
    media_image6.png
    153
    164
    media_image6.png
    Greyscale
		
    PNG
    media_image7.png
    154
    168
    media_image7.png
    Greyscale


Claim(s) 1, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kostova et al., CAPLUS Abstract 132:345480 (2000).  The instant claims read on reference .

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


Claim(s) 1-4, and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sorensen et al., WO 2008/058897.  The reference teaches compounds of Formula 1 (see page 4); Formula 4 and Formula 5 (page 7); and the corresponding species of the examples.  Particularly see compounds PB24483 and PB24485 at page 10; and compound a) in Figure 1.  The reference disclosed compound PB24485 is identical to the first recited compound of instant claim 8.  The reference teaches that the compounds are useful as pharmaceutical therapeutic agents, see pages 10-14 and a pharmaceutical composition comprising the compounds, see pages 11-12.  The intended use recitation in claims 10 and 11 is not given any patentable weight.

Claim(s) 1-4, 7-13, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (Med Chem Res. 2010).  The reference teaches Justicidin A analogs that are structurally identical and/or analogous to the instantly claimed compounds.  See the compounds 1-11 in Fig. 1 at page 72.  The reference disclosed compound 3 (wherein R=ethyl) in Fig. 1 is identical to the first recited compound of claim 8.  The reference teaches that the .

Claim(s) 1-4, 7-13, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan et al., CAPLUS Abstract 160:158962 (2013).  The instant claims read on reference disclosed compounds, see the lignan derivatives disclosed in the enclosed copy of CAPLUS computer search report (representative structures depicted below for convenience).  The compound RN 1526985-57-8 (see page 665) is identical to the second compound of instant claim 8.  The reference discloses that the compounds are useful as antiviral agents, see the abstract.

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


Claim(s) 1, and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al., CAPLUS 159:577162 (2013).  The instantly claimed compounds read on reference disclosed compounds, see the enclosed copy of CAPLUS search report (pages 675-690).  The reference teaches that the compounds are useful as pharmaceutical therapeutic agents, see abstract.  The intended use recitation in claims 10 and 11 is not given any patentable weight.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, and 7-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-5, 8-9, 11-13, 20, and 23 of copending Application No. 16/982,354. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims substantially overlap the compounds of the reference claims.  The reference claims are drawn to compounds of formula (III), see the structural formula in claim 4; and the specific compounds recited in claim 8.  The compounds are taught to be useful as pharmaceutical agents, see claims 9-13, and 16-20.  It would have been obvious to one having ordinary skill in the art at the time of the invention to select any of the compounds from the reference claims and/or use the compounds in any of the methods taught by the reference, including those instantly claimed, because the skilled artisan would have had the reasonable expectation that any of the species of the genus would have similar properties and, thus, the same .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

March 9, 2022
	
	











    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Conjugation is the process of covalently linking drugs or prodrugs to various natural or synthetic molecule carriers for specific applications.
        2 A nanoparticle or ultrafine particle is usually defined as a particle of matter that is between 1 and 100 nanometres in diameter